DETAILED ACTION
The present application, filed on 07/26/2019, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing from 07/26/2019.
Claims 1-7 are pending and have been considered below.

Priority
The application claims priority to foreign application JP 2018144839, filed on 08/01/2018. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/26/2019 and 09/01/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are: “a resin cap {67} which is interposed between an inner surface of the through hole {16} and an outer surface of the pin member {63} without contacting the inner surface and the outer surface”. It is unclear how it is able to not contact the inner and outer surface. From Figure 10, it appears that the conductive connection member {66} prevents the resin cap from contacting the outer surface of the pin member, and from Figure 11 it appears that the conductive connection member {66} prevents the resin cap from contacting the inner surface of the through hole, but it is not clear how the resin cap prevents contact from both “the inner surface and the outer surface”.
Claim 2 recites the limitation "the conductive engagement member". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki (US 2012/0169032), as cited by applicant.
Regarding claim 1, Sasaki discloses {Figures 1-15} a steering wheel {10}, in which an airbag device {20} is attached to a core metal {12}, including a through hole {TH (12C, 12J)} for attachment of the airbag device {20} and being formed of metal material, via a horn switch mechanism {15} which is configured to operate a horn device {40}, the horn switch mechanism {15} including: a metal pin member {31} whose tip end portion {31c, 31d} is locked to the core metal {12} via an engagement member {13} to be engaged with the tip end portion in a state where the tip end portion is inserted into the through hole {TH} and which forms a part of an electrical circuit [0044] configured to operate the horn device {40}; and a resin cap {41} which is interposed between an inner surface of the through hole {TH} and an outer surface of the pin member {31} and which is formed of synthetic resin [0070], the steering wheel {10} comprising: a plurality of connection paths {“at least one of the three” [0096]} configured to normally connect the pin member {31} and the core metal {12} in a manner of forming a part of the electrical circuit [0096].

Allowable Subject Matter
Claims 2-3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-5 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for indication of allowable subject matter: Regarding claim 4, Sasaki (US 2012/0169032) discloses a steering wheel {10}, in which an airbag device {20} is attached to a core metal {12}, including a through hole {TH (12C, 12J)} for attachment of the airbag device {20} and being formed of metal material, via a horn switch mechanism {15} which is configured to operate a horn device {40}, the horn switch mechanism {15} including: a metal pin member {31} whose tip end portion {31c, 31d} is locked to the core metal {12} via an engagement member {13} to be engaged with the tip end portion in a state where the tip end portion is inserted into the through hole {TH (12C, 12J)} and which forms a part of an electrical circuit [0044] configured to operate the horn device {40}; and a resin cap {41} which is interposed between an inner surface of the through hole {TH (12C, 12J)} and an outer surface of the pin member {31}, and which is formed of synthetic resin [0070].
However, neither Sasaki, nor any of the prior arts of record, teach a conductive connection member {66} including: an inner contact portion {66C} which extends along an inner surface of the resin cap {67} and is in contact with the outer surface of the pin member {63}; an outer contact portion {66B} which extends along an outer surface of the resin cap {67} and is in contact with the inner surface of the through hole {16}; and a base portion {66A} which connects the inner contact portion {66C} and the outer contact portion {66B} into a whole.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gothekar (US 2020/0189657) teaches an integrated steering wheel, vibration absorber, and driver airbag. Obayashi (US 2017/0144594) teaches a steering wheel structure. Spencer (US 2019/0344744) teaches an airbag module. Park (US 2019/0161004) teaches a horn actuating device of a motor vehicle. Hasebe (JP 4538956) teaches an airbag module comprising three horn switches. Banno (US 2017/0361801) teaches a mounting structure for a driver-seat airbag device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614